Citation Nr: 1145196	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for deformity of the right fourth finger with exostosis at the radial aspect of the fourth proximal phalanx, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an initial, compensable rating for pseudofolliculitis barbae, claimed as acne irregular.

3.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee with patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2002, and from October 2003 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the, RO in Togus, Maine, inter alia, granted service connection and assigned a 0 percent (noncompensable) rating, each, for deformity of the right fourth finger with exostosis at the radial aspect of the fourth proximal phalanx, and for pseudofolliculitis barbae (claimed as acne irregular), each effective October 1, 2005.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  In September 2008, the RO issued a statement of the case (SOC) reflecting the award of an initial 10 percent rating for the right fourth finger disability, effective October 1, 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on March 7, 2008. 

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for a deformity of the right fourth finger with exostosis at the radial aspect of the 4th proximal phalanx and pseudofolliculitis barbae, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher initial rating for the right fourth finger disability4th during the pendency of the appeal, inasmuch as a higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, that claim for higher rating (recharacterized to include extra-schedular consideration, as explained below) remains viable on appeal. 
In his March 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for September 17, 2009.  However, the Veteran failed to appear for the scheduled hearing, and no further communication was received from the Veteran or his representative regarding the hearing request or his failure to appear; thus, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

During the pendency of the appeal, the Veteran moved and jurisdiction was transferred to the New York RO, which certified the appeal to the Board.


For the reasons expressed below, the matters  on appeal-to include the claims for initial ratings in excess of 10 percent, each, for right and left knee arthritis with patellofemoral syndrome, for which the Veteran has completed the first of two actions required to place these matters in appellate status-are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in his August 2007 NOD, the Veteran raised the issue of entitlement to service connection for a bilateral hand disability, claimed as clubbing.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As regards the claims for an initial compensable rating for the Veteran's service-connected skin disability and an initial rating in excess of 10 percent for a right ring finger disability, the record reflects that the Veteran's right ring finger was most recently evaluated during a December 2007 VA examination and his service-connected pseudofolliculitis barbae was most recently evaluated during a March 2007 VA examination.  In a July 2011 Written Brief Presentation, the Veteran's representative stated that the Veteran's right ring finger has continued to worsen in terms of pain and limitation of motion, while the Veteran's pseudofolliculitis barbae is more severe and does not improve with medication.

In view of allegations of worsening of each disability under consideration since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that more contemporaneous VA examinations, with appropriate clinical findings, are needed to properly evaluate the severity of the Veteran's service-connected right ring finger disability and his pseudofolliculitis barbae.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Regarding the right fourth finger disability, the Board points out that, as reflected in the February 2008 SOC, the RO awarded the 10 percent rating under Diagnostic Code 5003 for arthritis of a major joint,  No higher rating is assignable for a major joint under that diagnostic code.  Further, with the exception of amputation, the rating schedule does not provide a basis for assignment of even a compensable rating for musculoskeletal impairment of the fourth (ring) finger (see DCs 5230, 5227, 5156), and it is not alleged, and the evidence does not indicate, that the disability involves any other factor(s) that warrant evaluation  under any other provisions of VA's rating schedule.  Hence, the examiner should render findings pertinent to whether the  criteria for consideration of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), are met.   

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and dermatology examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim (s) (as the claim(s), emanating from original claim(s) for service connection, will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in the Bronx, New York, dated through June 11, 2007; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 11, 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited above, is appropriate.  Also, in adjudicating the claim for higher rating for the right fourth finger disability, the RO should specifically discuss whether the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 for assignment of a higher, extra-schedular rating are met,

As a final matter, the Board points out that, in an August 2007 rating decision, the RO, inter alia, granted service connection and assigned a 10 percent rating, each, for arthritis and patellofemoral syndrome of the right and left knee.  The Veteran was furnished notice of this rating decision thereafter in an undated letter.  In August 2007, the Veteran filed an NOD with this rating decision.  However, the RO has yet to issue an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative a SOC on the claims for initial ratings in excess of 10 percent, each, for right and left knee arthritis with patellofemoral syndrome, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on those issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the above-noted claims, within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Bronx VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 11, 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to any claim that remains on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of the right fourth finger, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies, including X-rays, consultations, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should fully describe all symptoms/manifestations and associated functional effects of the Veteran's deformity of the right fourth finger with exostosis at  the radial aspect of fourth proximal phalanx. 

The examiner should also provide comment as to the impact of the disability on the Veteran's employment. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

6.  The RO should also arrange for the Veteran to undergo VA dermatology examination of his pseudofolliculitis barbae, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating the service-connected skin disability, specifically identifying the areas of the body affected by pseudofolliculitis barbae, as well as the percentage of the entire body, and the percentage of the exposed areas affected.  The examiner should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period.

Further, based on examination findings and consideration of the Veteran's documented history and assertions, the examiner should provide comment as to whether the Veteran has any scarring or disfigurement of the head, face, or neck associated with his service-connected skin disability.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority,. The RO should consider whether staged rating of either disability, pursuant to Fenderson (cited above) is appropriate, and, particularly with respect to the claim for higher rating for the right fourth finger disability, whether the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 for assignment of a higher, extra-schedular rating are met,. 

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

